Citation Nr: 1631782	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-33 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder, and if so, whether service connection for a bilateral knee disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The agency of original jurisdiction (AOJ) reopened the claim of entitlement to service connection for a bilateral knee disorder in a November 2015 supplemental statement of the case (SSOC). However, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Hence, the Board has recharacterized the issue on appeal as stated on the title page above. 


FINDINGS OF FACT

1.  A May 1976 AOJ decision denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  The Veteran appealed and a January 1977 Board decision denied the claim.  The Board decision is final.

2.  The evidence received since the final January 1977 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for left and right knee disorders. 
 
3.  The evidence is at least in equipoise with respect to a finding that the Veteran's right knee chondromalacia is etiologically related to service.

4.  The evidence is at least in equipoise with respect to a finding that the Veteran's left knee chondromalacia is etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 1977 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015). 
 
2.  Evidence received since the January 1977 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
 
3.  Resolving doubt in favor of the Veteran, the criteria for entitlement to service connection for right knee chondromalacia, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).

4.  Resolving doubt in favor of the Veteran, the criteria for entitlement to service connection for left knee chondromalacia, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, because the Board is reopening the claim at issue and granting service connection, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary. 

I.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a bilateral knee disorder. 

By way of background, the Veteran filed his original claim of entitlement to service connection for a bilateral knee disorder in February 1976.  After considering the Veteran's service treatment records and post-service treatment records, the AOJ denied the Veteran's claim in May 1976, concluding there was no evidence of a nexus between service and the Veteran's bilateral knee chondromalacia.  The Veteran appealed the decision to the Board of Veterans' Appeals and the Board, in January 1977, determined that the Veteran had a preexisting bilateral knee disorder that was not aggravated by service.  The Board's decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.1100 (2015). 

Military personnel records were added to the file since the January 1977 decision; however, they were duplicates of evidence already of record.  Thus, the claim is not reopened under 38 C.F.R. § 3.156(c).  

The Veteran filed a petition to reopen the claim of entitlement to service connection for a bilateral knee disorder in January 2010, which the AOJ denied in April 2010.  The Veteran submitted additional evidence within one year of the April 2010 decision, thus the April 2010 decision did not become final.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  In February 2012, the AOJ again denied the petition to reopen the claim of service connection, which the Veteran has now appealed to the Board.  During the course of the appeal, the AOJ reopened the claim in a November 2015 supplemental statement of the case, as mentioned in the Introduction.  Although the AOJ reopened the claim, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

Additional evidence associated with the file since the January 1977 Board decision, includes a positive nexus opinion by a VA physician in June 2011 and the Veteran's sworn testimony in June 2016, clarifying that there was a misunderstanding in service regarding preexisting knee problems.  The evidence is new as it was not of record in January 1977.  Also, the newly-received evidence is material as it addresses whether the Veteran actually had a bilateral knee disability prior to service.  Further, it relates to the unestablished fact of a nexus between the knee symptoms and treatment in service and the Veteran's current knee disorders.  

In this regard, a June 2011 VA treating physician provided a medical opinion indicating that the Veteran's current bilateral knee pains are due to repetitive action of getting in and out of fuel tankers during service.  When combined with other evidence of record, including the Veteran's statements that he was never formally diagnosed to have a pre-service knee disability and the lack of any medical evidence dated prior to service diagnosing a pre-existing knee disorder, the July 2011 opinion supports a finding that the Veteran's current knee disorders began in service, rather than prior to service, and raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  38 C.F.R. § 3.156(a) (2015).  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain chronic disorders, including arthritis, may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, there has been some question as to whether the Veteran had a preexisting bilateral knee disorder.  In this regard, no preexisting knee disorder was noted on the July 1971 service entrance examination.  Further, the accompanying report of medical history noted the Veteran's answer of  "no" to the question of whether he had ever had a trick or locked knee.  However, when the Veteran sought treatment for his knee during service, in December 1971, he reported that he had injured his knee four years prior to service but had not had much trouble with it until four days prior to the December 1971 treatment.  Additional service records indicate that the Veteran was put on multiple physical profiles due to bilateral knee problems.  See e.g., May 1973 and January 1974 physical profiles for patellar lesion and chondromalacia, respectively.  Further, an August 1973 military personnel record indicated that the Veteran had knee problems present in varying degrees for six to seven years, "EPTS" (existing prior to service).  However, it is unclear upon what evidence the EPTS determination was based.  

The Veteran clarified during the June 2016 hearing that he had not had a knee diagnosis prior to service and that he was able to play sports after he injured the knee as an adolescent.  The Veteran also offered sworn testimony in June 2016 that he changed military occupational specialties due to his knee problems, during service.  The August 1973 military personnel record supports his statements regarding the change in military occupational specialty.  

None of the service records or VA treatment records identifies evidence that the Veteran was diagnosed with a knee disability prior to service.  The Board acknowledges that the December 2011 VA examiner opined that the Veteran had a preexisting knee disability that was not aggravated by service; however, the examiner did not identify any evidence of the preexisting disorder.  Likewise, the August 1973 memorandum did not explain the basis for the conclusion the Veteran's disability existed prior to service.  Therefore, there is no clear and unmistakable evidence of a preexisting knee disability. 

With respect to service connection, the Board notes that Davidson element (1), a current disability, has been shown in each knee.  In this regard, a June 2011 VA treatment record noted a diagnosis of arthritis in the right knee as well as an impression of patellar pain in the left knee.  Further, the December 2011 VA examiner confirmed diagnoses of right knee torn ACL, X-ray evidence of right knee arthritis, and chondromalacia in both knees.   

Next, Davidson element (2), in-service incurrence has also been shown with respect to both knees as the Veteran was treated for right knee pain in December 1971 and bilateral knee pain in May 1973.  As noted above, the record also indicates that he was placed on multiple physical profiles for bilateral knee pains in service.  Chondromalacia in both knees was specifically noted in 1974.  With chondromalacia first shown in service, and the Veteran continuing to carry that diagnosis, the evidence may be found at least in equipoise on whether chondromalacia was incurred in service.    

The only evidence weighing against the claim is the December 2011 VA examiner's opinion that the Veteran's current knee disabilities are more likely related to a preexisting disability and were not aggravated during service.  However, as explained above, because there is no clear and unmistakable evidence of a preexisting knee disability, the examiner's adverse conclusion is not probative for purposes of this adjudication.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise on whether chondromalacia of the left and right knee was incurred in service.  Resolving reasonable doubt in favor of the Veteran, service connection for chondromalacia is warranted.  




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.

Service connection for right knee chondromalacia, is granted.

Service connection for left knee chondromalacia, is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


